DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 11-13 are cancelled.  Claims 1-10, and 14-20 are pending in the instant application.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 05/12/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. Patent Application No. 16/638,389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment by Applicants’ representative Mr. Michael E. McKee on 08/10/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claim 1 obviates the rejection.  The rejection is hereby withdrawn.

Obviousness-type double patenting rejection
 
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending U.S. nd ODP rejection.  The ODP rejection over the `389 Application is withdrawn. 
 
However, Applicants fail to file a terminal disclaimer over the 1st ODP rejection over U.S. Patent No. 10,428,010 (“the `010 patent”).  Therefore, the 1st ODP rejection of claims 1-10, and 14-20 over the `010 patent is maintained.

Conclusions
Claims 1-10, and 14-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731